Title: To Thomas Jefferson from J. Phillipe Reibelt, 26 December 1804
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore Librairie de Levrault, Schoell et Comp. a Paris.26 Dec. 1804
                  
                  J’ai l’honneur, de Vous accuser la reception de votre Lettre d’Avanthier, et des 2 incluses, savoir:
                  
                  
                     
                        
                           
                               1) de Votre Assignation sur la banque d’ici de
                           83 G.
                           72½ C.
                        
                        
                           
                               2) et de celle du Secretariat D’Etat &. —— de 
                           114 G.
                           50. C.
                        
                     
                  
                  et de Vous renvoyer cijoint conformement a Vos ordres ma Quittance pour le Secretariat d’Etat.
                  J’ai en meme tems lhonneur de Vous en presenter mes remercimens, et de Vous avertir, que je ferai mettre demain a la poste.
                  a) la Continuation des Annales du Museum des Arts &c Anneè 4me. et 5me.—pour la quelle je vous ai debitè.(*)
                  b) Plans de Jardins Anglais p. Mausa et Idem p. Parkyns, afin que Vous puissiez les examiner avant de les acheter, et Choisir ce qui vous plaira.
                  Je Vous prie de vouloir bien agreer favorablement mes profonds respects. Votre Excellence Tr. hbl et tr. Ob st
                  
                     Reibelt 
                     
                  
                  
                     (*) Il manquent les Cahiers 14, 15, 16, 17 et 18—que je vous enverrai aussitot, que je les aurai reçus.
                  
               